2016 UT App 208



               THE UTAH COURT OF APPEALS

                     IN THE INTEREST OF B.C.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                             C.S.,
                           Appellant,
                              v.
                             R.C.,
                           Appellee.

                      Per Curiam Decision
                        No. 20160604-CA
                      Filed October 6, 2016

   Fourth District Juvenile Court, American Fork Department
              The Honorable Suchada P. Bazzelle
                           No. 1102849

                      C.S., Appellant Pro Se
           Ronald D. Wilkinson and Marianne P. Card,
                     Attorneys for Appellee

Before JUDGES MICHELE M. CHRISTIANSEN, KATE A. TOOMEY, and
                   DAVID N. MORTENSEN.

PER CURIAM:

¶1      C.S. (Mother) appeals the order terminating her parental
rights in B.C. We affirm.

¶2     “Whether a parent’s rights should be terminated presents
a mixed question of law and fact.” In re B.R., 2007 UT 82, ¶ 12,
171 P.3d 435. “Because of the factually intense nature of such an
inquiry, the juvenile court’s decision should be afforded a high
degree of deference.” Id. “Thus, in order to overturn the juvenile
court’s decision ‘[t]he result must be against the clear weight of
the evidence or leave the appellate court with a firm and definite
                             In re B.C.


conviction that a mistake has been made.’” Id. (alteration in
original) (citation and internal quotation marks omitted).
Further, “[w]hen a foundation for the court’s decision exists in
the evidence, an appellate court may not engage in a reweighing
of the evidence.” Id. “We grant such deference to the juvenile
court’s findings because of its superior position to judge parties’
and witnesses’ credibility and personalities and because of
juvenile court judges’ special training, experience, and interest in
this field. . . .” In re T.M., 2006 UT App 435, ¶ 14, 147 P.3d 529
(citations and internal quotation marks omitted).

¶3      Under Utah Code section 78A-6-507, the finding of a
single ground will support termination of parental rights. See
Utah Code Ann. § 78A-6-507 (LexisNexis 2012). The juvenile
court found several grounds to support termination of Mother’s
parental rights. The juvenile court concluded that Mother
abandoned B.C., see id. § 78A-6-507(1)(a); neglected B.C., see id.
§ 78A-6-507(1)(b); was an unfit or incompetent parent, see id.
§ 78A-6-507(1)(c); and made only token efforts to support or
communicate with B.C., see id. § 78A-6-507(1)(f). After finding
grounds for termination, the court concluded it was in the
child’s best interest that Mother’s parental rights be terminated.
See id. § 78A-6-503(12) (LexisNexis Supp. 2016).

¶4     Mother raises two claims in her petition on appeal. First,
she claims that the juvenile court erred in failing to allow her to
admit evidence, including her exhibit book. Second, she claims
that the juvenile court erred in stating that she abandoned B.C.
We construe the latter claim as a challenge to the sufficiency of
the evidence to support the ground of abandonment.

¶5    The record does not support Mother’s claim that “[her]
evidence was not allowed nor [her] evidence book.” Mother was
represented by counsel at trial who cross-examined Father’s
witnesses and also presented the testimony of eleven witnesses
during Mother’s case. The juvenile court properly excluded



20160604-CA                     2                2016 UT App 208
                             In re B.C.


some testimony and evidence during Mother’s case as
cumulative of evidence and testimony that had already been
received by the court. The juvenile court also excluded some
exhibits that were not produced in pretrial disclosures in this
case. However, counsel for the parties reached a stipulation
regarding the admission of the majority of Mother’s exhibits.
Following that stipulation and admission of exhibits, Mother did
not preserve any objection to failure to admit any additional
evidence. See State v. McNeil, 2013 UT App 134, ¶ 23, 302 P.3d
844 (“A claim is not preserved for appeal if a party initially
objects but later . . . abandons the objection and stipulates to the
court’s intended action.”)). Accordingly, Mother has not
preserved any claim on appeal regarding the refusal to admit
evidence.

¶6     We construe Mother’s second claim as a challenge to the
juvenile court’s determination that Mother abandoned B.C.
“Utah law requires a court to make two distinct findings before
terminating a parent-child relationship.” In re R.A.J., 1999 UT
App 329, ¶ 7, 991 P.2d 1118. “First, the court must find that the
parent is below some minimum threshold of fitness, such as a
finding that a parent is unfit or incompetent based on any of the
grounds for termination” in section 78A-6-507. Id. (citation and
internal quotation marks omitted). “Second, the court must find
that the best interests and welfare of the child are served by
terminating the parent’s parental rights.” Id. On appeal, Mother
claims that the juvenile court erred in finding that she
abandoned B.C. However, Mother has not challenged any of the
remaining grounds relied upon by the juvenile court in its
decision. Any of those unchallenged grounds is sufficient to
support the juvenile court’s determination that there were
grounds for the termination of parental rights. See Utah Code
Ann. § 78A-6-507. Because Mother does not challenge the
grounds of neglect, unfitness, or token efforts, this court need
not review her claim that the evidence was insufficient to




20160604-CA                     3                2016 UT App 208
                            In re B.C.


support the grounds of abandonment. Mother also does not
challenge the best interest finding.

¶7     Furthermore, the juvenile court’s findings and conclusions
regarding Mother’s abandonment of B.C. are supported by the
evidence. Mother had B.C. in her care for approximately the first
year of his life before placing him with her cousin and his wife,
who believed that Mother would allow them to adopt B.C. After
roughly eighteen months, Mother removed B.C. from her
cousins’ care and placed him in the care of Mother’s
grandparents. The juvenile court found that Mother did not
manifest a firm intention to resume physical custody of B.C. See
id. Utah Code Ann. § 78A-6-508(1)(a). The juvenile court further
found, “Although it appears that she did have some sporadic
contact with [B.C.] during his placements with others, they were
in the nature of token efforts and were wholly insufficient to
maintain a parent-child bond with such a young child.” In
addition, despite receiving child support for B.C. from Father
through the Office of Recovery Services, Mother kept that money
rather than providing it to B.C.’s caregivers. Mother also failed
to obtain appropriate medical care for B.C. Based upon the
foregoing, the juvenile court appropriately applied the test for
determining abandonment, finding that Mother’s conscious
disregard of her parental obligations toward B.C. led to the
destruction of any parent-child relationship. See In re R.A.F., 863
P.2d 1331, 1334 (Utah Ct. App. 1993).

¶8     Because “a foundation for the court’s decision exists in the
evidence,” and because the record does not support Mother’s
claims, we affirm the juvenile court’s order terminating Mother’s
parental rights. See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435.




20160604-CA                     4               2016 UT App 208